DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9,11-14,17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Costea (US Publication 20050257205), in view of Giri (US Publication 20210072944 A1). 

Regarding claim 1, Costea discloses a system comprising:
a head node [computing device 601] comprising one or more processors to execute a configuration manager to receive a database trigger and transmit configuration updates including configuration input data [0006-0008: comparing hash value to trigger the updates][0044]; and
a plurality of compute nodes [computing devices 603 and 611], communicatively coupled to the head node, each compute node comprising one or more processors to execute a client to receive a configuration update [0049: generated patch 621], to generate a configuration file based on the one or more changes in the configuration input data and to configure the compute node based on the configuration file [0049: regenerates the local data file 607 so that it matches the master data file 605][0054][0063: the local computing device 603 regenerates the local data file 607 utilizing the information in the downloaded patch to generate a local data file 607 that matches the master data file 605. For example, if the patch 621 is a tail of the master data file 605, the local computing device 603 appends the tail to the end of the local data file 607.].
Costea discloses the client computing device 603 downloads the generated patch 621 from the publishing computing device 601 and regenerates the local data file 607 so that it matches the master data file 605 [0048-0049]. 
[0048] Upon receiving a request 619 from the client computing device 607, the publishing computing device 601 dynamically generates an appropriate patch 621 for download by the client computing device 603...
[0049] The client computing device 603 downloads the dynamically generated patch 621 and regenerates the local data file 607 so that it matches the master data file 605. For example, if the patch 621 contains a tail of the master data file 605, the client computing device 603 appends the tail to the local data file 607.
	However, Costea does not disclose (1) each compute node comprising one or more processors to analyze the configuration update to determine one or more changes in configuration input data included in the configuration update from a previous receipt of configuration input data and (2) configure the compute node based on the configuration file.
	Giri discloses each compute node comprising one or more processors to analyze the configuration update to determine one or more changes in configuration input data included in the configuration update from a previous receipt of configuration input data [Fig. 1][0034: management controller 112 may be configured to create dynamic firmware patch images 124 during a firmware update process, wherein each firmware patch image 124 includes differences between an updated firmware image and a previous firmware image (wherein the previous firmware image comprises base firmware image 122 plus previous firmware patch images 124, if present), as described with respect to method 200 below.] [0036: management controller 112 may receive a firmware update image to update an existing firmware version on firmware partition 116] and (2) configure the compute node based on the configuration file [abstract: configured to manage firmware versions of the information handling resource].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Costea and Giri together because they both directed to generate the configuration file based on the configuration template. Giri’s disclosing of (1) each compute node comprising one or more processors to analyze the configuration update to determine one or more changes in configuration input data included in the configuration update from a previous receipt of configuration input data and (2) configure the compute node based on the configuration file would allow Costea to regenerate by the client device, the update file based on the difference between the update version and the previous version receipt to quickly and efficiently applying the update to only the required component(s). 
Regarding claim 2, Costea discloses the system of claim 1, wherein the configuration manager is coupled to each of the clients a separate connection [Fig. 1 or Fig. 6, computer 101 connects to other computers 103, 105 …][0039][0046-0049]. 
Regarding claim 3, Costea discloses the system of claim 2, wherein the configuration manager receives registration information from one or more of the clients indicating that the clients are to receive configuration updates [Fig. 1 or Fig. 6, computer 101 connects to other computers 103, 105 …][0039][0046-0049].
Regarding claim 4, Costea discloses the system of claim 3, wherein the configuration manager determines the one or more of the clients that are to receive the configuration updates to the based on registration information [Fig. 1 or Fig. 6, computer 101 connects to other computers 103, 105 …][0039][0046-0049].
Regarding claim 5, Costea discloses the system of claim 4, wherein the registration indicates that the client is to receive all configuration updates [Fig. 1 or Fig. 6, computer 101 connects to other computers 103, 105 …][0039][0046-0049].
Regarding claim 6, Costea discloses the system of claim 4, wherein the registration indicates that the client is to only receive a subset of configuration updates [Fig. 1 or Fig. 6, computer 101 connects to other computers 103, 105 …][0039][0046-0049].
Regarding claim 9, Costea discloses the system of claim 2, wherein the client targets configuration adjustments so that only the changed components of the configuration file indicated in the configuration input data is changed [0020: the local computing device determines a delta between the master data file and the local data file and obtains a patch containing a copy of a delta portion of the master data file. Finally, after obtaining the patch, the local computing device updates the local data file with the patch.][0040][0045][0048] .
Regarding claim 11, Costea discloses the system of claim 9, wherein the client modifies an existing configuration file based on the one or more changes [0020: the local computing device determines a delta between the master data file and the local data file and obtains a patch containing a copy of a delta portion of the master data file. Finally, after obtaining the patch, the local computing device updates the local data file with the patch.][0040][0045][0048] .
Regarding claims 12- 14, these claims are rejected for the same reasons as set forth in claims 1,3,9 respective.
Regarding claims 17-18, these claims are rejected for the same reasons as set forth in claims 1 and 9 respective.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Costea (US Publication 20050257205), in view of Giri (US Publication 20210072944 A1) and in further view of Hu (US Publication 2012/0180038 A1). 
Regarding claim 7, Costea and Giri do not disclose the system of claim 2, wherein the configuration manager transmits configuration updates based on an operation mode. 
Hu discloses wherein the configuration manager transmits configuration updates based on an operation mode [abstract: If the microcontroller is in an update mode, the server sends an update file of the determined firmware to the microcontroller. The microcontroller upgrades the determined firmware according to the update file.][0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Costea and Giri together for the same reasons as set forth above. It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hu into the disclosures of Costea and Giri. Hu’s teaching would allow Costea in view of Giri to place the computer in the appropriate updating mode to receive the update from the server.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 10, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Costea (US Publication 20050257205), in view of Giri (US Publication 20210072944 A1) in further view of Marolia (US Publication 20050039178 A1). 
Regarding claim 8, Costea and Giri disclose the system of claim 2, However, Costea and Giri do not disclose wherein the configuration manager receives a notification from a client indicating that a compute node has been configured based on the configuration file. 
Marolia discloses the configuration manager receives a notification from a client indicating that a compute node has been configured based on the configuration file [0062: Upon completion of the firmware update process, the mobile handset may send to the server a notification of the resulting status of the firmware update 309]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Costea, Giri and Marolia together because they directed to generate the configuration file based on the configuration template. Marolia’s disclosing of the configuration manager receives a notification from a client indicating that a compute node has been configured based on the configuration file would allow Costea in view of Giri to allow the server side receive the status of whether the configuration update is successfully configured at the client’s side.
Regarding claim 10, Marolia discloses the system of claim 1, wherein the client transmits a notification to the configuration manager upon a determination that the compute node fails to be properly configured [0062][0059].
Claim 16 is rejected for the same reasons as set forth in claim 8. 
Claim 15 is rejected for the same reasons as set forth in claim 10. 
Claim 19 is rejected for the same reasons as set forth in claim 10. 
Claim 20 is rejected for the same reasons as set forth in claim 8. 

Response to Arguments
Applicant’s arguments filed on 06/21/2022 have been fully considered but are moot in view of new ground(s) of rejection because the arguments do not apply to any of the references being used in the current rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/             Primary Examiner, Art Unit 2187